DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 12 cites “the tubular member has a cross-sectional shape selected from the group consisting of: round, square, oval, rectangular”. The disclosure lacks in citing “round” and “square”. The Examiner is interpreting the term “oval” having also the shape of “round” and “rectangular” could have the shape of “square”. Therefore, addition of the terms “round” and “square” to the disclosure would not be considered as a new matter. 
Claim Objections
The following claims are objected to because of the following informalities:  
In claim 1, lines 2, 16 and 17, the term “member” and in lines 6 and 9, the term “the tubular member” are referring to the same element. Applicant is advised to be consistent in citing either “member” or “tubular member”.
Claim 5 cites “the member is a tubular member”. It appears that the citation of the term needs to be consistent with claim 1.
Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-12 are allowed.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Kurose (JP 2007331786).
Regarding claim 1, Kurose discloses an actuator for a valve operable to spray fluid from a dispenser (fig.1-2), the actuator (60) being lockable with a member (40) to maintain the valve in either an actuated position or in an unactuated position (via 40), the actuator comprising: a shroud (20) having a base (22) mountable on the dispenser, the shroud having a pair of walls (24) that extend vertically, each wall of the pair having a shroud slot that is sized to receive the tubular member therethrough, wherein the shroud slots are horizontally aligned with each other (28 and 30); a trigger member (72) operable to actuate the valve (page 4, ll.9-13, see attached translation), the trigger member having a trigger slot (78) sized to receive the tubular member therethrough (see fig.1D); a conduit defined by an outer wall, the outer wall being connected to the trigger member, the conduit having a portion extending horizontally from a proximal end of the conduit and a portion extending vertically from a distal end of the conduit, the proximal end having an orifice, the distal end being in fluid communication with the valve (see L shape of 54, 58, 52, 55). In combination with other claimed limitations, Kurose and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to a hinge connecting the outer wall and the shroud, wherein the member is insertable through each of the shroud slots and the trigger slot to prevent actuation of the valve and the member is insertable through each of the shroud slots to contact a top surface of the horizontal portion to secure the valve in an actuated position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754